  Case1:18-cv-05913-ARR-VMS
  Case 1:18-cv-05913-ARR-VMS Document
                             Document16
                                      7 Filed
                                        Filed12/05/18
                                              04/12/19 Page
                                                       Page31of
                                                              of64PageID
                                                                  PageID#:
                                                                         #:42
                                                                            65


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------
 DONALD NIXON
                                                               INITIAL SCHEDULING ORDER




Plaintiff(s),
                                                               18       -CV- 5913        ( ARR ) (VMS)
-against-
 WOLFORD AMERICA, INC.




Defendant(s)
---------------------------------------------------------


Upon consent of the appearing parties and their counsel, it is hereby ORDERED as follows:

1)       Defendant(s) shall answer or otherwise move with respect to the complaint by

          April 11, 2019
         ____________________.

2)       Automatic disclosures required by Rule 26(a)(1) of the Federal Rules of Civil Procedure must
                          May 10, 2019 if not yet completed.
         be completed by ______________,

3)                                                                                   June 7, 2019
         Initial document requests and interrogatories will be served no later than _________________.

                                                                                       25
         If the parties intend to issue interrogatories, they will serve no more than ______

         interrogatories. The parties are aware that the presumptive cap on the number of

         interrogatories is 25, including subparts.

4)                                                  April 30, 2019 By this date, the parties may either
         No additional parties may be joined after ______________.

         stipulate to the addition of new parties or commence motion practice for joinder in accordance

         with the Individual Rules of the District Judge assigned to this case.

5)       No amendment of the pleadings will be permitted after ________________
                                                                April 30, 2019  unless information

         unknown to the parties by this date later becomes available to them. By this date, the parties
                                                                                                          3
 Case1:18-cv-05913-ARR-VMS
 Case 1:18-cv-05913-ARR-VMS Document
                            Document16
                                     7 Filed
                                       Filed12/05/18
                                             04/12/19 Page
                                                      Page42of
                                                             of64PageID
                                                                 PageID#:
                                                                        #:43
                                                                           66


      may either stipulate to the amendments of the pleadings or commence motion practice for leave

      to amend the pleadings in accordance with the Individual Rules of the District Judge assigned

      to this case.

6)                           August 30, 2019
      Fact discovery closes ___________________.

      Note: Treating physicians who may be called as witnesses, including as expert witnesses,
      should generally provide their reports or summaries and be deposed during the fact discovery
      period.

7)    As to expert disclosures,

      a)      The names, qualifications and area(s) of expertise of initial experts shall be served on or

               August 30, 2019
      before __________________.

      b)                                                                    Sept. 30, 2019
              Initial expert witness reports shall be served on or before _________________.

      c)                                                                    Oct. 30, 2019
              Rebuttal expert witness reports shall be served on or before _______________.

8)    All discovery, including any depositions of experts, shall be completed on or before

      Dec.23, 2019
      _________________.

      (Generally, this date must be no later than 9 months after the initial conference.)

9)                 Dec.30, 2019 the parties must file on ECF a joint letter confirming that
      On or before ______________,

      discovery is concluded.

10)                                                         Jan 29, 2019 within 30 days of
      Any dispositive motion practice must be commenced by ______________,

      the close of all discovery.

      Parties must consult the Individual Rules of the District Judge assigned to this case to
      determine, inter alia, if a pre-motion conference letter is required before a dispositive motion is
      filed, whether a Local Rule 56.1 statement must be submitted with the motion and whether
      such a motion must be “bundled.”

11)   A proposed joint pre-trial order must be filed (or if required by the District Judge, a scheduling
      date must be requested) by _________________,
                                   Feb. 28, 2020          within 60 days of the close of fact discovery.

      This date is not stayed during any dispositive motion practice unless ordered by the District
      Judge assigned to this case or permitted by the District Judge’s Individual Rules.



                                                                                                        4
 Case1:18-cv-05913-ARR-VMS
 Case 1:18-cv-05913-ARR-VMS Document
                            Document16
                                     7 Filed
                                       Filed12/05/18
                                             04/12/19 Page
                                                      Page53of
                                                             of64PageID
                                                                 PageID#:
                                                                        #:44
                                                                           67


12)   Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. § 636(c)?

      a)          x
              No _________ Do NOT indicate which party has declined to consent.

      b)      Yes _________

              If yes, fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action
              to a Magistrate Judge Form and file it on the Court’s ECF system. See
              http://www.uscourts.gov/FormsAndFees/Forms/CourtFormsByCategory.aspx

13)   A discovery status telephone conference/an in-person Status Conference is set for

      __________________ at ___________ ____a.m. ___ p.m. If a telephone conference is

      scheduled, the conference call will be arranged and initiated by Plaintiff or Defendant (circle

      one) to Chambers at 718 613 2300. A joint discovery status letter must be filed on ECF by

      _______________ in preparation for the conference. The Court will schedule these dates.

14)   A final pre-trial conference is set for _____________________. The Court will schedule this

      date.

15)   The parties may wish to engage in settlement discussions. To facilitate this process, Plaintiff(s)

      agree(s) to make a demand on or before ____________,
                                             April 11, 2019 and Defendant(s) agree(s) to respond

      to the demand on or before _____________.
                                  April 11, 2019

      After the parties have exchanged a demand and response, the Parties may request a settlement
      conference by filing on ECF a letter that requests a conference and informs the Court of at
      least three dates when all counsel and all parties with decision-making authority (including, if
      necessary, insurance representatives) are available for an in-person conference. The parties
      will be required to submit an ex parte settlement statement letter a week before the conference.

16)   Any additional matters:




                                                                                                         5
 Case1:18-cv-05913-ARR-VMS
 Case 1:18-cv-05913-ARR-VMS Document
                            Document16
                                     7 Filed
                                       Filed12/05/18
                                             04/12/19 Page
                                                      Page64of
                                                             of64PageID
                                                                 PageID#:
                                                                        #:45
                                                                           68


       This scheduling order may be altered or amended only upon a showing of good cause

based on circumstances not foreseeable as of the date hereof.

Dated: Brooklyn, New York




                                           ______________________________________
                                                       VERA M. SCANLON
                                           UNITED STATES MAGISTRATE JUDGE

CONSENTED TO BY COUNSEL:


Signature:_____________________
             /s/Jonathan Shalom
Name:    Jonathan  Shalom
Attorney for Plaintiff(s)
Address: 124-04 Metropolitan Avenue, Kew Gardens, NY 11374
E-mail: jshalom@jonathanshalomlaw.com
Tel.:     (516) 807-1748
Fax:
            Daniella Adler
Signature:_____________________

Name: Daniella Adler
Attorney for Defendant(s)
Address: 900 Third Avenue, NY, NY 10022
E-mail: dadler@littler.com
Tel.:     (212) 583-9600
Fax:

(Additional counsel should provide the same information.)




                                                                                           6
